       Case 5:17-cv-00115-DCB-MTP Document 20 Filed 05/15/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION


NOE RODRIGUEZ-RAMIREZ                                            PETITIONER


VS.                                CIVIL ACTION NO. 5:17-cv-115-DCB-MTP


STEPHEN D. JULIAN                                                RESPONDENT


                ORDER ADOPTING REPORT AND RECOMMENDATION


       THIS    CAUSE   is   before    the   Court   on   the   Report      and

Recommendation of United States Magistrate Judge Michael T. Parker

(docket entry 18).

       On August 30, 2017, Petitioner Rodriguez-Ramirez filed a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

(docket entry 1).      On March 11, 2014, he had been sentenced in the

United States District Court for the Western District of Arkansas

for distribution of methamphetamine in violation of 21 U.S.C. §

841.

       At the time he filed his Petition, Petitioner was incarcerated

at the Adams County Correctional Center (“ACCC”).                Petitioner

argues that he was wrongfully deprived of twenty-seven days of

good-time credit as a result of a disciplinary action.           Petitioner


                                       1
    Case 5:17-cv-00115-DCB-MTP Document 20 Filed 05/15/20 Page 2 of 5



argues    that   he    was   not   provided    due    process   and    that   the

disciplinary hearing officer had no authority to discipline him.

     Respondent Stephen D. Julian filed a Response (docket entry

14) arguing, inter alia, that Rodriguez-Ramirez’s Petition should

be dismissed because he failed to exhaust his administrative

remedies prior to filing this action.

     Prior to seeking habeas relief pursuant to 28 U.S.C. § 2241,

a federal inmate must exhaust his administrative remedies through

the Bureau of Prisons (“BOP”).          Rourke v. R.G. Thompson, 11 F.3d

47, 49 (5th Cir. 1993); Fuller v. Rich, 11 F.3d 61, 62 (5th Cir.

1994).    The exhaustion requirement is not satisfied by “filing an

untimely or otherwise procedurally defective grievance or appeal”

because    “proper      exhaustion     of     administrative       remedies   is

necessary.”      Woodford v. Ngo, 548 U.S. 81, 83-84 (2006); see also

Herrera-Villatoro v. Driver, 269 Fed.App’x. 372 (5th Cir. 2008).

     There are exceptions to the exhaustion requirement, but these

exceptions only apply in “extraordinary circumstances.”                Broderick

v. Chapman, 364 Fed. App’x. 111, 112 (5th Cir. 2010).               “Exceptions

to the exhaustion requirement are appropriate where the available

administrative        remedies     either   are      unavailable      or   wholly

inappropriate to the relief sought, or where the attempt to exhaust

such remedies would itself be a patently futile course of action.”

Fuller, 11 F.3d at 62 (quoting Hessbrook v. Lennon, 777 F.2d 999,

                                        2
       Case 5:17-cv-00115-DCB-MTP Document 20 Filed 05/15/20 Page 3 of 5



1003    (5th   Cir.   1985)).      A    petitioner      seeking   waiver   of   the

exhaustion     requirement      bears    the   burden    of   demonstrating     the

futility of administrative review.             Id.

       The Respondent, citing 28 C.F.R. § 542.10 et seq., points out

that the BOP has a multi-step administrative process for resolving

prisoner complaints.       The final step in the grievance process is

an appeal to the BOP’s Office of General Counsel.

       Respondent asserts that Petitioner failed to complete this

process.        Respondent      points    to    Petitioner’s      administrative

remedies records which show that on September 3, 2015, Petitioner’s

grievance was rejected as untimely.              See ARP Records [15-3] at 3

(stating that Petitioner failed to submit his appeal within thirty

days of his receipt of the disciplinary hearing officer’s report).

The Respondent also points out that Petitioner did not appeal to

the Officer of General Counsel.

       The Petitioner admits that he started the appeal process but

did not complete the process.                  Petitioner confirms that his

grievance was rejected as untimely; however, he also argues that

the administrative remedies at ACCC “rarely work.”                  See Response

[7] at 2.

       Petitioner has also submitted affidavits from three of his

fellow inmates at ACCC, stating that the administrative remedies

at ACCC rarely work.         These inmates also mention instances when

                                         3
    Case 5:17-cv-00115-DCB-MTP Document 20 Filed 05/15/20 Page 4 of 5



responses to grievances were delayed, and they complain that

grievances are often rejected as untimely.

     As previously explained, prisoners are required to exhaust

administrative remedies in a procedurally correct manner.                       “Proper

exhaustion demands compliance with an agency’s deadlines and other

critical   procedural     rules   because      no        adjudicative        system   can

function effectively without imposing some orderly structure on

the course of its proceedings.”             Woodford, 548 U.S. at 90-91; see

also Metrejean v. Upton, 2012 WL 3288678, at * 3 (E.D. Tex. Mar.

27, 2012)(“Administrative remedies must be fully exhausted in a

procedurally    correct    manner.”);         Glaude       v.    Longley,      2012    WL

5335296, at *2 (S.D. Miss. Oct. 1, 2012) (“an inmate cannot satisfy

the exhaustion requirement by filing an untimely or otherwise

procedurally    defective    administrative              grievance      or    appeal”).

Petitioner did not comply with the BOP’s administrative procedural

rules.

     Additionally,        Petitioner         has     failed        to        demonstrate

extraordinary    circumstances          for        his     failure       to     exhaust

administrative   remedies.        See       Fuller,       11    F.3d    at    62.     The

Petitioner’s     vague      and    conclusory              assertion         that     the

administrative remedies at ACCC “rarely work” does not demonstrate

that the administrative remedies were unavailable or futile.                          See

Cole v. Upton, 2012 WL 928312, at *3 (E.D. Tex. Feb. 22, 2012);

                                        4
    Case 5:17-cv-00115-DCB-MTP Document 20 Filed 05/15/20 Page 5 of 5



Brown v. Young, 2009 WL 666945 at *3 (W.D. La. Feb. 3, 2009).                The

BOP should have an opportunity to consider the Petitioner’s claim,

and consider possible relief, prior to Petitioner’s pursuit of his

claim in this Court.      See Buckley v. Pearsons, 2011 WL 3022539, at

*1-2 (S.D. Miss. May 25, 2011); Champkungsing v. United States,

2010 WL 3120044 (S.D. Miss. Aug. 4, 2010); Braddy v. Fox, 2014 WL

3884251,   at   *2   (E.D.    Tex.   Aug.   7,    2014).     Inasmuch   as   the

Petitioner   has     failed   to   properly      exhaust   his   administrative

remedies, his Petition must be dismissed without prejudice.

     Accordingly, the Court ADOPTS the Report and Recommendation

of United States Magistrate Judge Parker, and DENIES Petitioner

Rodriguez-Ramirez’s Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241.        This action is therefore DISMISSED WITHOUT

PREJUDICE. A Final Judgment dismissing this case without prejudice

shall follow.

     SO ORDERED, this the 14th day of May, 2020.




                                            /s/ David Bramlette__________

                                            UNITED STATES DISTRICT JUDGE




                                       5
